Citation Nr: 1448342	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  09-11 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a low back disability to include low back strain with radicular pain to both lower extremities.

2.  Entitlement to service connection for residuals of a neck injury.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel




INTRODUCTION

The Veteran had active duty service from March 1983 to December 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In the substantive appeal dated in April 2009, the Veteran requested a Travel Board hearing.  A hearing in this matter was scheduled for August 2011.  The Veteran failed to appear for the scheduled hearing.  Thus, his hearing request is deemed withdrawn.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that his back and neck disabilities are related to service.  In his claim received in April 2007, the Veteran indicated that he injured his back when he was blown off of a jetty at high tide and crashed into rocks.  He indicated that he sustained back and neck injuries due to violently crashing into rocks.  The Veteran also indicated that he was involved in a motor vehicle accident in 1984 when he was in Japan. 

A review of service treatment records reflects that no back or disability was noted upon enlistment in February 1983.  Service treatment records reflect complaints of back pain.  A March 1983 entry in the service treatment records shows that the Veteran reported back pain.  He reported that he had back pain prior to enlistment.  The Veteran was diagnosed with low back pain.  The entry noted full range of motion of the back.

In July 1985, the Veteran reported back pain radiating into his neck.  A September 1985 Medical Board report noted a history of a car accident in 1984.  The Medical Board report noted a history of lifting and trucking accidents during service.  The report indicated that the Veteran reported a history of back pain all of his life when he was hospitalized at the U.S. Naval Hospital in February 1984.  The Veteran was diagnosed with musculoskeletal low back pain, etiology undetermined.   

The Veteran was afforded a VA examination in May 2007.  The VA examiner indicated that the claims folder was reviewed.  The Veteran reported that he did not have back problems prior to entering the military.  The Veteran indicated that he had multiple visits for backaches while he was in the military.  The Veteran reported that he presently experienced back pain all the time.  The Veteran reported that he had x-rays in the military, but he did not recall the results.  The examiner noted that there were multiple visits during service for backaches.  The examiner stated that no range of motion findings were documented.  The examiner stated that since no range of motion findings were documented, an opinion could not be provided.  The May 2007 VA examination did not discuss the etiology of the claimed neck disability.    

A review of the service treatment records reflects several notations regarding range of motion.  A March 1983 entry noted full range of motion of the spine.  A March 1985 entry noted poor range of motion of the back.  Another March 1985 record shows that the Veteran had extension of 5 degrees and right and left lateral flexion of 15 degrees.

The May 2007 opinion did not address the claim based upon the correct legal standard.  Service treatment records show that no back disability was noted upon enlistment in February 1983.  Because a back disability was not noted upon enlistment, the medical opinion is required to address whether a current low back disability clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated during service. 

For the above reasons, the May 2007 VA examination is not adequate to address the claims for service connection for a low back disability and residuals of a neck injury.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Under these circumstances, a new VA examination is necessary.

The Board notes that the electronic claims folder indicates that a letter sent to the Veteran in August 2014 was returned as undeliverable.  Therefore, prior to scheduling a new VA examination, the RO must take appropriate action to ascertain the current correct mailing address for the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/ RO should take appropriate steps to contact the Veteran in order to ascertain his current mailing address. 

2.  Schedule the Veteran for a VA examination to ascertain the nature and etiology of current low back and neck disabilities.  Prior to the examination, the claims folder must be provided for the examiner's review, and the review of the claims file should be noted in the examination report.  All necessary testing should be completed.  The examiner should address the following:

a)  Diagnose all low back and neck disabilities currently shown;

b) Opine as to whether a current low back disability clearly and unmistakably (i.e., it is medically undebatable) existed prior to service.  

c) If a low back disability clearly and unmistakably existed prior to service, state whether there is clear and unmistakable evidence that the Veteran's pre-existing low back disability was not aggravated beyond its natural progression during service.

The examiner should consider the complaints of back pain during service and examination findings in service, including notations regarding the range of motion of the back.    

The examiner should also consider the Veteran's competent and credible reports of the following injuries during service:  1) a car accident; 2) crashing into rocks after being blown off a jetty; and 3) lifting injuries. 

d)  If a low back disability did not clearly and unmistakably exist prior to service, is it at least as likely as not (50 percent or greater likelihood) that a current low back disability was incurred in service, or is otherwise related to service, considering the back pain complaints in service and the Veteran's reported back injuries in service, as noted above.   

e)  Is it at least as likely as not that a current neck disability was incurred in service, or is otherwise related to service, including the Veteran's complaints of back pain radiating into his neck, as well as his history in service of being involved in a car accident, being swept off a jetty and report of lifting injuries?

The examiner is advised that "clear and unmistakable evidence" means evidence that is considered "undebatable."

A complete rationale must be provided for the opinions provided.  If the examiner cannot provide any of the requested opinions without resorting to speculation, the examiner should indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation

3.  Review the examination report to ensure compliance with the remand directives.  If the report is deficient in any manner, corrective procedures must be implemented

4.  Thereafter, the RO/AMC should readjudicate the claim on appeal based upon all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



